Citation Nr: 0610744	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04 32 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active service from December 1969 to 
September 1971; the veteran died in June 1998; and the 
appellant is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran died in June 1998 of multiple sclerosis; he 
had a claim for service connection for multiple sclerosis 
pending at the date of his death; service connection for the 
cause of the veteran's death was granted by a Board decision 
in September 2003.

2.  The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, on VA Form 21-534, was received in 
December 1999, which is over one year after the veteran's 
death.


CONCLUSION OF LAW

The requirements for entitlement to accrued benefits is 
without legal merit as the claim was not timely filed.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that 
Veterans Claims Assistance Act of 2000 (VCAA) notice must be 
provided to a claimant before the initial unfavorable RO 
decision on claim for VA benefits.  

The appellant has not been given a letter regarding the 
requirements of the VCAA.  However, in several statements, 
the appellant and her representative have noted that no 
application for accrued benefits was submitted within one 
year of the veteran's death.  As will be discussed below, VA 
law requires that such an application must be submitted 
within one year of the veteran's death.  The appellant has 
been informed of this requirement in the December 2003 rating 
decision and by statement of the case in March 2004.  
Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her of to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom.  Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background, Governing Laws, Regulations and 
Legal Analysis

The veteran died on June [redacted], 1998.  A claim of entitlement to 
service connection for multiple sclerosis was pending at the 
time of his death.  A November 1999 rating decision granted 
entitlement to service connection for multiple sclerosis, 
rated 100 percent disabling; loss of use of both hands and 
lower extremities; urinary incontinence; special monthly 
compensation; aid and attendance; special housing assistance; 
and automobile and adaptive equipment, beginning in September 
1994.  However, that rating action was voided and the rating 
action not promulgated due to the veteran's death.  See Vda 
de Landicho v. Brown, 7 Vet. App. 42, 47 (1994) (a claim does 
not survive the claimant's death).

Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child, 
on VA Form 21-534, was received in December 1999.  In a 
September 2003 decision, the Board granted entitlement to 
service connection for cause of the veteran's death and 
Dependents' Educational Assistance (DEA) benefits under 38 
U.S.C. Chapter 35.

The veteran's widow acknowledges that she did not submit an 
application for accrued benefits within one year of the date 
of her husband's death.  However, she correctly points out 
that there was no award of benefits within one year of her 
husband's death, as it took many years from the initial 
application for service connection for the VA to award 
service connection for multiple sclerosis.  As soon as she 
received notice of the November 1999 rating decision granting 
service connection for multiple sclerosis, which was voided 
due to the veteran's death, she immediately applied for 
accrued benefits.  Therefore, she maintains that she should 
not be punished for the VA's failure to grant the service 
connection claim while her husband was alive or within one 
year of his death.  The appellant and her representative 
argue that the one-year requirement is not applicable in this 
case as no benefit was granted within one year of the 
veteran's death, so there were no benefits to apply for 
during this period.  

As relevant here, applications for accrued benefits must be 
received within one year after the date of the veteran's 
death.  38 U.S.C.A. § 5121(c).  For claims filed for death 
benefits, a specific claim in the form prescribed by the 
Secretary must be filed for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.152(a).

Even if an appellant was unaware of the requirement that a 
claim for accrued benefits be submitted within one year after 
the veteran's death, the Court has held that alleged 
ignorance can not be used as an excuse for failure to follow 
a promulgated regulation.  See Morris v. Derwinski, 1 Vet. 
App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  In Morris, the Court noted that the 
Supreme Court of the United States had held that persons 
dealing with the Government were charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.

Although the Board sympathizes with the appellant's 
complaints; the Board is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has 
considered all arguments advanced by the appellant and her 
representative.  The Board, however, must decide this case 
based on the applicable laws and regulations that are 
pertinent to the facts of this case.  There is no VA law or 
regulation which would allow the Board to void the one-year 
filing requirement associated with claims for accrued 
benefits.  Because the appellant's claim for accrued benefits 
was filed over one year after the veteran's death, the claim 
must be denied.  The claim for accrued benefits is denied due 
to the absence of legal merit, or the lack of entitlement 
under the law.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied, as a matter of 
law.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


